Title: To George Washington from John Hall, 19 April 1792
From: Hall, John
To: Washington, George



May it please the President
Philada 19 April 1792.

By the Law for establishing a Mint of The United States I find a Treasurer will be requisite.
I am encouraged by Several of my friends to apply to your Excellency for that appointment and would beg leave to refer to their recommendations for my sufficiency to fullfil the duties of the office. For myself I can only promise my best exertions, diligence & fidelity, should I be so happy as to be honoured with the appointment, and am with the greatest respect, Yr Excellency’s Mo. Obt hble Servt

Jno. Hall.

